                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

MARCUS BLAIR,                                       )
                                                    )
               Plaintiff,                           )
                                                    )
v.                                                  )       No. 3:18-CV-292-HSM-DCP
                                                    )
TELPERION, INC.,                                    )
                                                    )
               Defendant.                           )


                               MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is Defendant’s Motion to Compel Discovery Responses, Deem

Requests Admitted, and Amend Scheduling Order [Doc. 12]. Plaintiff has not responded to

Defendant’s Motion, and the time for doing so has expired. See E.D. Tenn. L.R. 7.2 (“Failure to

respond to a motion may be deemed a waiver of any opposition to the relief sought.”).

Accordingly, the Court has considered Defendant’s requests and finds them to be well taken in

part, and therefore, Defendant’s Motion is GRANTED IN PART AND DENIED IN PART

[Doc. 12].

I.     ANALYSIS

       In the instant Motion, Defendant requests that the Court: (1) compel Plaintiff to respond to

written discovery, (2) deem requests for admission admitted, and (3) amend the Scheduling Order.

For grounds, Defendant states that it served its First Interrogatories and Requests for Production

of Documents to Plaintiff on December 7, 2018. In addition, on the same day, Defendant served




                                                1
Plaintiff with Requests for Admission pursuant to Federal Rule Civil Procedure 36. Defendant

states that as of the date of its Motion, Plaintiff has not responded to the above discovery requests.

         Defendant explains that it contacted Plaintiff on numerous occasions, but Plaintiff has not

responded to the discovery requests. Defendant includes a certification [Doc. 12-1], stating that it

attempted to confer in good faith with Plaintiff in order to resolve the pending discovery disputes,

but such attempts have been unsuccessful.

         The Court will address Defendant’s requests separately.

         A.     Compel Discovery Responses

         As mentioned above, Defendant served its First Interrogatories and Requests for

Production of Documents to Plaintiff on December 7, 2018. Plaintiff has not responded to

Defendant’s discovery requests, and he has not filed a response to the instant Motion.

         Pursuant to Federal Rule of Civil Procedure 37(a) and (b), a party may move for an order

compelling answers to interrogatories and production of documents. Because Plaintiff did not

respond to the Motion, and has not complied with his discovery obligations, the Court finds

Defendant’s request well taken. Plaintiff SHALL respond to Defendant’s First Interrogatories and

Requests for Production of Documents within fourteen (14) days of entry of the instant

Memorandum and Order. Plaintiff is hereby ADMONISHED that the failure to respond may

warrant sanctions, up to and including dismissal of this action. See Fed. R. Civ. P. 37(b)(2)(A)(i)-

(vii).

         Defendant also seeks reasonable expenses, including attorney’s fees, associated with filing

the Motion. Pursuant to Rule 37(a)(5)(A):

                If the motion is granted . . . the court, must, after giving an
                opportunity to be heard, require the party or deponent whose
                conduct necessitated the motion, the party or attorney advising the



                                                  2
                conduct, or both to pay the movant’s reasonable expenses incurred
                in making the motion, including the attorney’s fees.

         Further, under Rule 37(a)(5)(A), the Court cannot award reasonable expenses if the movant

failed to file the good-faith certification, the opposing party’s nondisclosure was substantially

justified, or other circumstances make an award of expenses unjust. Fed. R. Civ. P. 37(a)(5)(A)(i)-

(iii).

         As mentioned above, Plaintiff has not responded to Defendant’s discovery requests, despite

repeated requests to do so, and he has not responded to the instant Motion. The Court finds an

award of reasonable expenses, including attorney’s fees, appropriate in this matter. See Knights

Armament Co. v. Optical Sys. Tech., Inc., 254 F.R.D. 470, 472 (M.D. Fla. 2008) (explaining that

defendant was on notice that plaintiff sought reasonable attorney’s fees and had an opportunity to

be heard when it responded to plaintiff’s motion to compel); Sebring Homes Corp. v. T.R. Arnold

& Assocs., Inc., 927 F. Supp. 1098, 1104 (N.D. Ind. 1995) (explaining that plaintiffs had an

opportunity to be heard but did not respond to the defendant's motion and that the “court can

consider such questions on written submissions as well as on oral hearings”) (quoting Fed. R. Civ.

P. 37 advisory committee’s note to 1993 amendment). Further, because Plaintiff did not respond

to the Motion, the Court cannot find that his nondisclosure was substantially justified or that other

circumstances make an award of expenses unjust. See Fed. R. Civ. P. 37(a)(5)(A)(ii)-(iii).

Defendant SHALL submit its reasonable expenses incurred in preparing the instant Motion to

Plaintiff within fourteen (14) days of entry of this Memorandum and Order. If the parties dispute

the reasonableness of the expenses incurred, they may bring the matter to the Court’s attention.

         B.     Requests for Admission

         Defendant states that it served its Requests for Admission on December 7, 2018. On

January 18, 2019, defense counsel wrote to Plaintiff’s counsel regarding the outstanding discovery

                                                 3
and also advised him that the thirty-day deadline to respond to the Requests for Admission had

lapsed. Defense counsel stated that he believed that the requests are admitted for purposes of this

civil action. Plaintiff’s counsel did not respond to this correspondence. Defendant states that as

of the date of the Motion, Plaintiff has failed to provide responses to the Requests for Admission,

and the time for doing so has expired.

       Federal Rule of Civil Procedure 36(a)(3) provides as follows:

               (3) Time to Respond; Effect of Not Responding. A matter is
               admitted unless, within 30 days after being served, the party to
               whom the request is directed serves on the requesting party a written
               answer or objection addressed to the matter and signed by the party
               or its attorney. A shorter or longer time for responding may be
               stipulated to under Rule 29 or be ordered by the court.

       Under Rule 36(b), a request for admissions that is not responded to within the applicable

time period “is conclusively established unless, the court, on motion permits withdrawal or

amendment of the admission.” Kerry Steel, Inc. v. Paragon Indus., Inc., 106 F.3d 147, 153 (6th

Cir. 1997) (citing Fed. R. Civ. P. 36(b)). Courts have discretion to “permit a longer time for a

written answer to a request for admission and to accept the filing of an answer that would otherwise

be untimely.” United States v. Petroff-Kline, 557 F.3d 285, 294 (6th Cir. 2009). “[A] formal

motion [to withdraw an admission] is not always required,” and “a withdrawal may be imputed

from a party’s actions, including the filing of a belated denial.” Kline v. Mortg. Elec. Registration

Sys., Inc., 704 F. App'x 451, 458 (6th Cir. 2017) (quoting Petroff-Kline, 557 F.3d at 293–94).

       In the instant matter, Plaintiff has not responded to the Requests for Admission, and

therefore, they are deemed admitted. Further, the Court cannot properly consider whether Plaintiff

should be given a longer time to respond to the Requests for Admission because he did not respond

to the instant Motion or request an extension. Accordingly, the Court finds that the Requests for

Admission [Doc. 13-1 at 20-22] are DEEMED ADMITTED.

                                                 4
        C.      Scheduling Order

        Finally, Defendant requests that the Scheduling Order be amended.                  Specifically,

Defendant requests that the trial date be continued and that the unexpired deadlines be reset.

Defendant states that Plaintiff’s failure to participate has prejudiced it, making it impractical for

Defendant to meet the current deadlines. Defendant states that without written discovery and an

opportunity to take Plaintiff’s deposition, it cannot properly defend itself in this civil action.

        The Court declines to modify the deadlines or the trial date contained in the Scheduling

Order at this time, as it is unclear what discovery needs to be taken given the Court’s orders above.

Further, the Court observes that the trial in this matter is set for October 1, 2019, leaving the parties

sufficient time to prepare for trial. After Defendant has received and reviewed the above discovery

from Plaintiff, Defendant may renew its request to extend the deadlines.

II.     CONCLUSION

        Accordingly, for the reasons stated above, Defendant’s Motion to Compel Discovery

Responses, Deem Request Admitted, and Amend Scheduling Order [Doc. 12] is GRANTED IN

PART AND DENIED IN PART.

        IT IS SO ORDERED.

                                                        ENTER:



                                                        ____________________________________
                                                        Debra C. Poplin
                                                        United States Magistrate Judge




                                                   5
